In an action to recover for work, labor and services performed and materials furnished, defendant appeals from an order of the Supreme Court, Nassau County, entered February 4, 1966 after hearings, which granted plaintiff’s oral motion to preclude defendant from offering any evidence at the trial in support of his counterclaims. Order reversed, with $10 costs and disbursements to respondent, and motion denied, on condition that, if plaintiff be so advised, defendant shall submit to pretrial examination upon 10 days’ written notice *756or at such other time and place as the parties may agree by written stipulation. The proposed bill of particulars printed in the record on appeal shall be deemed to have been served as defendant’s bill of particulars. In our opinion, it was an improvident exercise of discretion to grant the oral application to preclude because of a delay of less than one day in presenting a bill of particulars.
Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.